 Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 1 of 13




U. S. District Court for the District of Colorado
                                                                                FILED
Court Address:                                                       UNITED STATES DISTRICT COURT
                                                                          DENVER, COLORADO
901 9th St., Room A105
                                                                                9:58 am, Apr 22, 2021
Denver, CO 80294                                                       JEFFREY P. COLWELL, CLERK
Tel.: (303) 844-3433


Plaintiff(s)/Petitioner(s): ANDREW THOMAS SCOTT

v.                                                                         COURT USE ONLY
Defendant(s)/Respondent(s): THE STATE OF COLORADO

Attorney or Party without Attorney:                                  Case Number:
Andrew Scott
2860 S. Circle Dr. #250K                                                    NOT YET FILED
Colorado Springs, CO 80906
(303) 495-3379        AndrewThomasScott@Gmail.com                    Division            Courtroom
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

 COMES NOW, Plaintiff, Andrew Thomas Scott and files this Complaint for Declaratory
 and Injunctive Relief and hereby states as follows:

                                            I. PARTIES

     1. Andrew Thomas Scott, Plaintiff, is a legal resident of El Paso County, CO with a
        permanent address of 2860 S. Circle Dr. #250K, Colorado Springs, CO 80906.

     2. Defendant, The State of Colorado is a State with its capital in Denver, Colorado.
        The State of Colorado has enacted and enforces Colorado Revised Statute § 18-
        9-313.

                                    II. JURISDICTION AND VENUE

     3. Plaintiff brings this action pursuant to 42 U.S.C. § 1983 for violations of civil rights
        under the First and Fourteenth Amendments to the United States Constitution.

     4. This case presents a federal question within this Court’s jurisdiction under Article
        III, § 2 of the United States Constitution and 28 U.S.C. §§ 1331 and 1343.

     5. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

     6. Venue is proper in this Court under 28 U.S.C. § 1391 because the parties reside
        in this District, and all of the events giving rise to this claim occurred in this District.

                                                                                               Page 1 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 2 of 13




                             III. PRELIMINARY STATEMENT

   7. The First Amendment to the United States Constitution, as applied to the States
      by the Fourteenth Amendment, prohibits Congress and the States from
      “abridging the freedom of speech”.

   8. The sole issue in this case is purely one of law - the constitutionality of Colorado
      Revised Statute § 18-9-313 (hereafter also referred to as “the statute”), which
      criminalizes publishing any of the following personal information about a law
      enforcement official, or other defined state and county employees:

          a. home address;

          b. home telephone number;

          c. personal mobile telephone number;

          d. pager number;

          e. personal e-mail address;

          f. personal photograph;

          g. directions to their home;

          h. photographs of their home; or

          i.   photographs of their vehicle;

   9. Plaintiff has had several opportunities to interact with a Colorado State Patrol
      Trooper Charles David Hiller (hereafter “Trooper Hiller”), an employee of the
      Defendant.

   10. Those interactions consisted mainly of Plaintiff’s attempt to serve Trooper Hiller a
       lawful subpoena from the Colorado Department of Revenue, and the retaliatory
       harassment Trooper Hiller has purported on Plaintiff since.

   11. As a result of those interactions and observations about Trooper Hiller, Plaintiff
       has formed an opinion of Trooper Hiller that he is vindictive and unprofessional.

   12. Plaintiff wishes to exercise his First Amendment right to press, to publish online a
       detailed, unredacted, and truthful report of his experience with Trooper Hiller.
       Plaintiff also wishes to exercise his right to free speech and expression to inform
       others of his opinion of Trooper Hiller. More specifically, Plaintiff wishes to
       include in his online public review a video of Plaintiff’s solo attempt to serve legal



                                                                                   Page 2 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 3 of 13




      process on Trooper Hiller at his home. Under current Colorado law, publishing
      the video would be in violation of C.R.S. 18-9-313.

   13. Trooper Hiller has emailed complaints to Colorado Licensed Attorney Joseph
       Maher, Colorado’s Office of Private Investigator Licensure, the Process Server’s
       Association of Colorado, among others, and included in at least some of those
       complaints a copy of C.R.S. 18-9-313.

   14. Plaintiff feels harassed by Trooper Hiller’s retaliation and reasonably fears arrest
       and prosecution under C.R.S. 18-9-313 if he publishes unredacted copies of his
       own account of events. The statute, therefore, chills Plaintiff’s exercise of his
       rights under the First Amendment.

   15. Plaintiff clearly has standing to bring this claim. It is not necessary that Plaintiff
       first expose himself to actual arrest or prosecution to be entitled to challenge a
       statute that Plaintiff claims deters the exercise of his constitutional rights.
       However, Plaintiff demonstrates an actual and well-founded fear that the law will
       be enforced against him by Trooper Hiller’s actions of sending copies of C.R.S.
       18-9-313 during his campaign of writing complaints against Plaintiff.

   16. Unless the statute is declared unconstitutional by this court, and its enforcement
       enjoined, Plaintiff will be subject to arrest and prosecution if he publishes an
       unredacted account of his events online. Plaintiff will continue to be irreparably
       harmed by this continued threat which results in the denial of his constitutional
       right.


                                     IV. CAUSE OF ACTION

   17. C.R.S. 18-9-313 is unconstitutional on its face and as applied to Plaintiff, in
       violation of his rights under the First and Fourteenth Amendments to the U.S.
       Constitution. This violation may be redressed pursuant to 42 U.S.C. § 1983.


                       V. THE INFRINGING STATUTE - C.R.S. 18-9-313

   18. C.R.S.18-9-313.

      Personal information on the internet - law enforcement official - victims of
      domestic violence, sexual assault, and stalking - protection for human services
      workers - definitions

      (1) As used in this section:

             (a) "Human services worker" means:



                                                                                    Page 3 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 4 of 13




                 (I) A state or county employee, or an attorney representing the
                 state or county, who is engaged in investigating or taking legal
                 action regarding allegations of child abuse or neglect pursuant to
                 article 3 of title 19, and a state or county support staff person who
                 has contact with the public relating to these allegations;

                 (II) A state or county employee, or an attorney representing the
                 state or county, who is engaged in investigating or taking legal
                 action regarding allegations of mistreatment of an at-risk adult
                 pursuant to article 3.1 of title 26, and a state or county support staff
                 person who has contact with the public relating to these allegations;

                 (III) A state or county employee, including a county attorney or an
                 employee of a person under contract with a state or county, who is
                 engaged in establishing, modifying, and enforcing child support
                 orders pursuant to article 13 of title 26, and a state or county
                 support staff person who has contact with the public relating to
                 these duties;

                 (IV) A state or county employee, including a county attorney, who is
                 engaged in determining eligibility for or investigating fraud in public
                 programs established in article 2 of title 26, and who has contact
                 with the public relating to these duties; or

                 (V) An employee of a juvenile detention facility established and
                 operated pursuant to section 19-2-403 or an employee of the
                 division of youth services within the department of human services,
                 including an employee under contract with the division of youth
                 services, who has contact with juveniles involved with youth
                 services.

           (b) "Immediate family" means a law enforcement official's or human
           services worker's spouse, child, or parent or any other blood relative who
           lives in the same residence as the law enforcement official or human
           services worker.

           (c) "Law enforcement official" means a peace officer as described in
           section 16-2.5-101, a judge as defined by section 18-8-615 (3), or a
           prosecutor, as defined in section 18-8-616 (3).

           (d) "Participant in the address confidentiality program" means an individual
           accepted into the address confidentiality program in accordance with part
           21 of article 30 of title 24.

           (e) "Personal information" means the home address, home telephone
           number, personal mobile telephone number, pager number, personal e-


                                                                               Page 4 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 5 of 13




              mail address, or a personal photograph of a law enforcement official,
              participant in the address confidentiality program, or human services
              worker; directions to the home of a law enforcement official, participant in
              the address confidentiality program, or human services worker; or
              photographs of the home or vehicle of a law enforcement official,
              participant in the address confidentiality program, or human services
              worker.

      (2) It is unlawful for a person to knowingly make available on the internet
      personal information about a law enforcement official or the official's immediate
      family member, if the dissemination of the personal information poses an
      imminent and serious threat to the law enforcement official's safety or the safety
      of the law enforcement official's immediate family and the person making the
      information available on the internet knows or reasonably should know of the
      imminent and serious threat.

      (2.5) An address confidentiality program participant may submit a written request
      to a state or local government official and follow the process in section 24-30-
      2108, C.R.S., including the presentation of a valid address confidentiality
      program authorization card. If a state or local government official has received
      the above information, then the state or local government official shall not
      knowingly make available on the internet personal information about such
      participant in the address confidentiality program or the actual address, as
      defined in section 24-30-2103 (1), C.R.S., of such participant in the address
      confidentiality program.

      (2.7) It is unlawful for a person to knowingly make available on the internet
      personal information about a human services worker or the human services
      worker's immediate family if the dissemination of personal information poses an
      imminent and serious threat to the human services worker's safety or the safety
      of the human services worker's immediate family and the person making the
      information available on the internet knows or reasonably should know of the
      imminent and serious threat.

      (2.8)

              (a) A human services worker may submit a written request pursuant to
              subsection (2.8)(b) of this section to a state or local government official to
              remove personal information from records that are available on the
              internet. If a state or local government official receives such written
              request, then the state or local government official shall not knowingly
              make available on the internet personal information about the human
              services worker or the human services worker's immediate family.




                                                                                   Page 5 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 6 of 13




             (b) A human services worker's written request to a state or local
             government official to remove records that the official makes available on
             the internet must include:

                     (I) Evidence that the person submitting the request is a human
                     services worker, as defined in subsection (1) of this section; and

                     (II) An affirmation stating under penalty of perjury that the person
                     has reason to believe that the dissemination of the personal
                     information contained in the records that the official makes
                     available on the internet poses an imminent and serious threat to
                     the human services worker's safety or the safety of the human
                     services worker's immediate family.

      (3) A violation of subsections (2) and (2.7) of this section is a class 1
      misdemeanor.


                                VI. ARGUMENTS FOR RELIEF

                        The Statute Violates Plaintiff’s Right to Press

   19. Defendant may argue that the speech proscribed by C.R.S. 18-9-313, including
       the video Plaintiff wishes to publish, is not protected because it is not media
       publication of a matter of public significance, nor is it “core political speech”.
       However, the issue of police accountability is certainly political and of legitimate
       public interest.

   20. Plaintiff wholly argues that the publication of truthful personal information about
       police officers is of the utmost importance and is linked to the issue of police
       accountability through aiding in achieving service of process, researching
       criminal history of officers, organizing lawful pickets, and other peaceful and
       lawful forms of civic involvement that publicize the issue.

   21. Further, Plaintiff as an individual is afforded no less rights than those afforded to
       the media, nor is the level of First Amendment scrutiny altered by the online
       medium sought to be used by Plaintiff. See Dun & Bradstreet, Inc. v. Greenmoss
       Builders, Inc., 472 U.S. 749, 784, 105 S.Ct. 2939 (1985); Reno v. ACLU, 521
       U.S. 844, 870, 117 S.Ct. 2329 (1997).

                      The Statute Does Not Proscribe True Threats or
                         Any Other Proscribable Mode of Speech

   22. A challenge to a statute on First Amendment grounds requires that the Court first
       consider whether the speech or conduct is protected. There are few categories of
       speech that are not protected by the First Amendment. As example, the First


                                                                                   Page 6 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 7 of 13




      Amendment does not protect certain modes of speech or expression, including
      true threats, fighting words, incitements to imminent lawless action, and classes
      of lewd and obscene speech.

   23. However, Plaintiff argues that publishing an officer’s address and phone number,
       even if with intent to intimidate, is not per se a “true threat” as defined in
       constitutional law jurisprudence. “True threats encompass those statements
       where the speaker means to communicate a serious expression of an intent to
       commit an act of unlawful violence to a particular individual.” Virginia v. Black,
       538 U.S. 343, 359, 123 S.Ct. 1536, 1548 (2003). Intimidation, in the
       constitutionally proscribable sense of the word, is a type of true threat, where the
       speaker directs a threat to a person with the intent of placing the victim in fear of
       bodily harm or death. Simply publishing an officer’s phone number, address, inter
       alia, is not in itself a threat or serious expression of an intent to commit an
       unlawful act of violence.

   24. The speech prohibited by C.R.S. 18-9-313 — e.g. addresses and telephone
       numbers of police officers — are also not “fighting words” or incitements to
       imminent lawless action. Thus, on its face, C.R.S. 18-9-313 does not purport to
       regulate constitutionally proscribable speech.

   25. Individuals can freely acquire the personal identifying information that C.R.S. 18-
       9-313 criminalizes from a myriad of public and private sources, including
       government entities like county offices that hold property records and for-profit
       online commercial websites, e.g. spokeo.com or intelius.com, among hundreds
       of others. Photos and directions to law enforcement official’s homes can be found
       on Google Maps. The phone book and other online and offline phone directories
       list home telephone numbers and addresses for law enforcement officials.
       Photographs of law enforcement officials are taken and published online every
       day.

   26. Defendant will not be able to cite any authority for the proposition that truthful,
       lawfully-obtained, publicly-available personal identifying information constitutes
       any mode of constitutionally proscribable speech. Instead, Plaintiff’s ability to
       disclose and publish information obtained elsewhere is precisely the kind of
       speech that the First Amendment protects. Sheehan, 272 F. Supp. at 1142, citing
       Bartnicki v. Vopper, 532 U.S. 514, 527, 121 S.Ct. 1753 (2001).

           The Statute is an Invalid Content-Based Restriction on Free Speech

   27. A content-based statute is presumptively invalid, the First Amendment precludes
       the government from proscribing speech because it disapproves of the ideas
       expressed. R.A.V. v. City of St. Paul, 505 U.S. 377, 382, 112 S. Ct. 2538, 120 L.
       Ed. 2d 305 (1992). A statute is content-based when it prohibits otherwise
       permitted speech based solely on the subject(s) addressed by the speech. Id. at
       381, 112 S. Ct. 2538.


                                                                                  Page 7 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 8 of 13




   28. When an individual enforcing a statute must examine the content of the speech
       to determine whether the statute governs, the statute is content-based. S.O.C.
       Inc. v. County of Clark, 152 F.3d 1136, 1145 (9th Cir.1998), Foti, 146 F.3d at
       635-36.

   29. A statute is content-neutral if it is justified without reference to the content of the
       regulated speech.

   30. Here, on its face, the statute is content-based. The statute prohibits speech
       based solely on the content addressed by that speech – if the content is related
       to “personal information” of a law enforcement official, or other named state or
       county employee.

   31. Government regulation of expressive activity is only content-neutral so long as it
       is justified without reference to the content of the regulated speech. C.R.S. 18-9-
       313 is clearly content-based, as it restricts speech based on its subject.

   32. To enforce the statute, the prosecuting attorney must determine whether the
       “personal information” revealed is, as example, that of a law enforcement official.
       This requires the examination of content.

   33. The statute's "if the dissemination of the personal information poses an imminent
       and serious threat to the law enforcement official's safety" provision does nothing
       to alleviate its content-based nature.

        The Statute Punishes Publication of Publicly Available Information
                And Serves No State Interest of the Highest Order

   34. A content-based restriction on free speech is only constitutional if it is narrowly
       tailored to serve a compelling state interest. Instead, the statute is overly broad
       and the government can assert no compelling interest in suppressing the speech
       proscribed by C.R.S. 18-9-313.

   35. C.R.S. 18-9-313 is overly broad, punishing the publication of “personal
       information” of any of the following 19 categories of persons:

          a. a peace officer as described in section 16-2.5-101;

          b. a judge as defined by section 18-8-615 (3);

          c. a prosecutor as defined in section 18-8-616 (3);

          d. a state or county employee who is engaged in investigating child abuse or
             neglect;



                                                                                     Page 8 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 9 of 13




          e. an attorney representing the state or county regarding allegations of child
             abuse or neglect;

          f. a state or county support staff person who has contact with the public
             relating to allegations of child abuse or neglect;

          g. a state or county employee who is engaged in investigating at-risk adults;

          h. an attorney representing the state or county regarding allegations of at-
             risk adults;

          i.   a state or county support staff person who has contact with the public
               relating to allegations of at-risk adults;

          j.   a state or county employee who is engaged in establishing, modifying, and
               enforcing child support orders;

          k. an attorney representing the state or county regarding establishing,
             modifying, and enforcing child support orders;

          l.   a state or county support staff person who has contact with the public
               relating to establishing, modifying, and enforcing child support orders;

          m. a state or county employee who is engaged in determining eligibility for or
             investigating fraud in public programs;

          n. an attorney representing the state or county regarding eligibility for or
             investigating fraud in public programs;

          o. a state or county support staff person who has contact with the public
             relating to eligibility for or investigating fraud in public programs;

          p. an employee of a juvenile detention facility;

          q. an employee of youth services within the department of human services;

          r. employees under contract with the division of youth services who has
             contact with juveniles involved with youth services; OR

          s. any of the above person’s spouse, child, parent, or blood relative who
             lives in the same residence.

   36. A compelling state interest is one that is crucial and necessary.

   37. An example of our governments “compelling interests” includes respect of the
       U.S. Constitution and for the fundamental civil rights it protects. Protecting the


                                                                                  Page 9 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 10 of 13




      privacy of the defined 19 classes of professions may be important, but it is not
      crucial or necessary, and it is therefore not a compelling government interest.

   38. Defendant will allege its compelling state interest is in protecting human services
       workers and law enforcement officials from harm and intimidation. However,
       when the government itself injects personal identifying information into the public
       domain - e.g. through it’s own online county-run government websites which
       index property and taxes, it cannot credibly take the contradictory position that
       one who compiles and communicates that information offends a compelling state
       interest.

   39. The statute states that the personal information cannot be published online “if the
       dissemination of the personal information poses an imminent and serious threat”,
       however this implies that the imminent and serious threat is coming from the
       dissemination of the personal information and therefore any time that “personal
       information” is “disseminated”, it could “pose an imminent and serious threat”.
       The subjective interpretation of this provision dangerously opens this law up for
       discriminatory enforcement.

   40. C.R.S. 18-9-313 states it is unlawful for a person to knowingly “make available on
       the internet” but does not prohibit publication of the personal information by any
       other means – which raises serious doubts about the interests claimed by the
       State. If the State of Colorado was truly committed to the extraordinary measure
       of punishing truthful publication in the name of privacy, it would apply it to all
       media and not just media posted on the internet.

   41. Punishing Plaintiff for dissemination of information which is already publicly
       available is relatively unlikely to advance the interests claimed by the State.

   42. States must not be allowed to punish publication of lawfully obtained truthful
       information about a matter of public significance.

   43. State action to punish the publication of truthful information seldom can satisfy
       constitutional standards. While the state’s interest of protecting its employees
       from harm may be important, it is not compelling.

   44. C.R.S. 18-9-313 is overly broad and proscribes protected speech without being
       narrowly tailored to serve a compelling government interest and is therefore
       unconstitutional and invalid.

               The Statute is Void for Being Vague, Highly Subjective,
                      and Inviting Discriminatory Enforcement

   45. Plaintiff also challenges the facial validity of the statute on grounds that it is
       unconstitutionally vague. A statute is unconstitutionally vague if persons of
       common intelligence must necessarily guess at the statute's meaning.


                                                                                    Page 10 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 11 of 13




   46. The statutes “if the dissemination of the personal information poses an imminent
       and serious threat” provision is so vague and without any supporting definition,
       that it leads any person accused of violating this statute to be subjected to
       prosecution and arrest at the highly subjective opinion of a prosecuting attorney.

   47. The vagueness of this statute dangerously invites discriminatory enforcement.

   48. The vagueness of the statutory language raises special First Amendment
       concerns because of the "obvious chilling effect" on free speech. Reno, 521 U.S.
       at 865, 871-72, 117 S. Ct. 2329 (finding terms "indecent" and "patently offensive"
       unconstitutionally vague).

       The Statute is Not Readily Susceptible to a Narrowing Construction

   49. The Court should not facially invalidate a statute for overbreadth unless the
       statute is not "readily subject to a narrowing construction by the state courts and
       its deterrent effect on legitimate expression is both real and substantial."
       Erznoznik, 422 U.S. at 216, 95 S. Ct. 2268, see also Broadrick, 413 U.S. at 613,
       93 S. Ct. 2908 (1973). However, the Court may only impose a limiting
       construction to rescue a statute from facial challenge if the statute is readily
       susceptible to that construction, the Court may not rewrite a statute or insert
       missing terms to conform it to constitutional standards. Reno v. Am. Civil
       Liberties Union, 521 U.S. 844, 884-85, 117 S. Ct. 2329, 138 L. Ed. 2d 874
       (1997), Foti, 146 F.3d at 639. The Court may look to the statute's plain language
       or other sources of legislative intent to determine if a statute is readily susceptible
       to a limiting construction. Reno, 521 U.S. at 884, 117 S. Ct. 2329. Of course, the
       Court may not adopt an interpretation of a statute precluded by its plain
       language. S.O.C., Inc., 152 F.3d at 1143-44

   50. Plaintiff argues that the statute cannot be narrowly construed because the statute
       is fundamentally flawed, substantially overbroad, and, regardless of any
       language changes, still aims to proscribe constitutionally protected speech.

                   Courts Have A Long Standing of Finding This Statute
                            Unconstitutional in Other States

   51. Eight other states have passed similar laws to C.R.S. 18-9-313, including
       California, Nevada, Utah, Idaho, Texas, Florida, Washington and New Jersey.

          a. Florida’s Law was found to be unconstitutional in the United States District
             Court Northern District of Florida case 4:09-cv-373, Robert Brayshaw vs
             City of Tallahassee.




                                                                                  Page 11 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 12 of 13




          b. California’s Law was found to be unconstitutional in the United States
             District Court for the Eastern District of California case 1:16-cv-1152, Doe
             Publius et al v Diane F. Boyer-Vine.

          c. Washington’s law was found to be unconstitutional in the United States
             District Court for the Western District of Washington case 2:02-cv-01112,
             William Sheehan v. Christine Gregoire et al.

          d. Plaintiff cannot find record that the laws of the other states have yet been
             challenged.

                               We Live in a Democratic Society

   52. Plaintiff does not intend to minimize the real fear of harm and intimidation that
       law enforcement officials, and their families, may experience. Plaintiff recognizes,
       law enforcement officials are common targets of threats and harassment.
       However, we live in a democratic society founded on fundamental constitutional
       principles. In this society, we do not quash fear by increasing government power,
       proscribing those constitutional principles, and silencing those speakers of whom
       the majority disapproves. Rather, the First Amendment demands that we
       confront those speakers with superior ideas.

   53. In Terminello v Chicago (1949), the Court ruled that by permitting conviction for
       speech that “stirred people to anger, invited public dispute, or brought about a
       condition of unrest,” the law “seriously invaded” the protection of speech afforded
       by the First Amendment. “A function of free speech,” Chief Justice Douglas
       wrote,“under our system of government is to invite dispute.” Speech “may indeed
       best serve its high purpose when it induces a condition of unrest, creates
       dissatisfaction with conditions as they are, or even stirs people to anger.”

   54. C.R.S. 18-9-313 puts our most precious freedoms at risk, which puts our free
       society in jeopardy. The State of Colorado must not be allowed to operate
       beyond the limits of our Constitution.


                                       VII. CONCLUSION

   55. The statute is substantially overbroad. Its deterrent effect on constitutionally
       protected speech is real and substantial. It does not regulate true threats or any
       other proscribable mode of speech. The statute punishes the communication of
       truthful lawfully-obtained, publicly-available information. The statute is content-
       based and it does not serve a compelling state interest or state interest of the
       highest order. Because the statute, on its face, does not purport to proscribe true
       threats, it is unclear what speech, within the statute's scope, Defendant has the
       power to constitutionally proscribe. Further, the statute is not readily susceptible
       to any narrowing construction consistent with First Amendment standards.


                                                                                Page 12 of 13
Case 1:21-cv-01108-KMT Document 1 Filed 04/22/21 USDC Colorado Page 13 of 13
